Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 10/4/2021, wherein claims 1-15 are pending, and claims 13-15 are withdrawn. 

Election/Restrictions
Applicant’s election of figs. 1-8 which correspond to claims 1-12 in the reply filed on 10/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings (figs. 1-9) are objected to because they include improper shading which reduces legibility of the drawings. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 1.84)(a)(1) Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. (MPEP 1.84)(b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,9- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (U.S. 20090276933).
Regarding claim 1, Dodd teaches a glove (611) comprising: a material layer (639) made from a plastic material (para. 39) shaped to include a palm or a back (para. 55), fingers and a thumb (para. 54) and a plurality of pods (31e) formed in the material layer (fig. 5)(para. 38), the pods having a predetermined first thickness (formed of 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have shaped the plastic material so as to include both a palm and back to define an interior space (between the palm and back layer) and an opening providing access to the interior space (to receive the wearer’s hand between the palm and back layer) in order to increase protection to the wearer and provide increased utility because the same glove would be useful for baseball, motorcyclists, bicyclists and skaters (para. 55).
The Dodd modified reference doesn’t specifically teach in the relied on embodiment the connecting tabs having a second thickness less than the first thickness.
Dodd discloses an embodiment of a flexible material layer (fig. 7) where connecting tabs (33) that connect pods (31) are living hinges wherein the connecting tabs are thinner than the pods (para. 41, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the connecting tabs of Dodd as living hinges having a second thickness less than the first thickness in 
Regarding claim 2, Dodd teaches the plastic material is an injection moldable plastic material (paras. 39,41).
Regarding claim 3, Dodd teaches the connecting tabs are recessed relative to the pods (fig. 7).
Regarding claim 6, Dodd teaches the pods are hexagonal in shape (fig. 5A).
Regarding claim 9, Dodd teaches the plurality of pods are arranged in a honeycomb pattern (fig. 5A).
Regarding claim 10, Dodd teaches a plurality of openings are provided between the pods and the connecting tabs (see annotated fig.) and extend through a thickness of the material layer such that the interior space (between palm and back) is in fluid communication with external atmosphere (atmosphere external to the material layer) through the openings (air can flow through the openings).
Regarding claim 11, Dodd teaches the pods and the connecting tabs are continuous with one another and formed as a one-piece construction (para. 41).
Regarding claim 12, Dodd teaches the material layer is injection molded (para. 41).

Claims 4,5,7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (U.S. 20090276933) in view of Goldfine (U.S. Patent No. 6967548).
Regarding claim 4, Dodd fails to teach at least one connecting tab of the plurality of connecting tabs is connected to four pods.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each connecting tab of Dodd so as to connect to four pods in view of Goldfine in order to provide increased protection.
Regarding claim 5, the Dodd/Goldfine combined reference teaches each connecting tab is connected to four pods (figs. 1,5 of Goldfine and as modified above).
Regarding claim 7, Dodd teaches a first two adjacent pods and a second two adjacent pods (see annotated fig.), but fails to teach at least one connecting tab includes a first portion extending between and connecting vertices of a first two adjacent pods of the plurality of pods and a second portion extending between and connecting flat segments of a second two adjacent pods of the plurality of pods.
Goldfine teaches protective material for garments (col. 28, lines 59-67, col. 29, lines 1-18) having a plurality of pods (18) connected by thinner connecting tabs (16 between pods,figs. 1,2, and 5) wherein at least one connecting tab (A) includes a first portion extending between and connecting vertices of a first two adjacent pods  (1 and 3) of the plurality of pods and a second portion extending between and connecting flat segments of a second two adjacent pods  (4 and 2) of the plurality of pods (see annotated fig.).

Regarding claim 8, the Dodd/Goldfine combined reference teaches each the second two adjacent pods are positioned at least partly between the first two adjacent pods in at least one direction (see annotated fig. 5A).





    PNG
    media_image1.png
    746
    1228
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    691
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732